Citation Nr: 0726567	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-03 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for a low back strain.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran had active service from January 1999 to October 
2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for a low back disability, and denied the veteran's claim for 
service connection for bilateral hearing loss.  

The issue of entitlement to an initial rating in excess of 10 
percent for a low back strain will be addressed in the REMAND 
portion of the decision below.  


FINDING OF FACT

The veteran's current bilateral hearing loss does not meet 
the criteria for a disability for VA purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the veteran dated in January 2004 and April 2006.  The RO 
also provided assistance to the veteran as required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  

In addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.  

The veteran essentially contends that he has bilateral 
hearing loss that is related to service.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, in active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for certain 
chronic diseases, such as high frequency sensorineural 
hearing loss, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  However, the VA has defined a hearing loss 
disability by regulation in 38 C.F.R. § 3.385.  Under that 
regulation, for purposes of applying the laws administered by 
the VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies at 500, 1,000, 2,000, 3,000 
or 4,000 Hertz are 26 decibels or greater; or when the speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995)

The veteran's service medical records show that on 
examination in December 1998, prior to entry into service, 
the veteran reported that he did not currently have and did 
not have a history of any ear problems, including difficulty 
hearing.  Audiometric examination at that time revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
10
LEFT
15
10
0
5
0

As the veteran's duties were noted to routinely expose him to 
hazardous noise, he underwent hearing conservation evaluation 
in August 1999 and March 2002.  On evaluation in August 1999, 
his results, in pure tone thresholds, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
15
LEFT
10
15
10
10
15

In March 2002, his results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
0
5
LEFT
10
15
15
15
15

On examination in September 2003, prior to his separation 
from service, the veteran complained of worsening hearing and 
ringing in his ears.  His results, in pure tone thresholds, 
at that time were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
10
LEFT
10
20
20
20
15

The veteran underwent VA examination of the ears in January 
2004.  At that time, he reported that he served in the 
service as a mechanic, as a result of which he was routinely 
exposed to engine noise.  Additional service noise exposure 
included exposure to artillery fire while stationed in Kuwait 
and Iraq in 2003.  At the time of the examination, the 
veteran complained of a constant humming sound, bilaterally.  
He reported that the sound had a gradual onset that he 
noticed in service after beginning to work with engines.  He 
additionally reported that prior to entering service he 
fractured his skull in an accident in which he fell from a 
ladder.  As a result of this accident he reportedly ruptured 
both ear drums, with blood flowing from both ears.  He 
additionally reported a pre-service history of occupational 
noise exposure in that he worked construction from 1991 to 
1999, during which he did not use personal hearing protection 
devices.  He denied a history of recreational noise exposure.  

In January 2004, VA audiological evaluation results, in pure 
tone thresholds, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
20
LEFT
10
15
5
5
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 in the left ear.  The 
assessment was hearing within normal limits through all 
frequencies tested, bilaterally, and constant bilateral 
tinnitus.

The veteran underwent private audiological evaluation in 
September 2006.  Audiological evaluation results, in pure 
tone thresholds, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
20
LEFT
15
15
10
10
20

The speech recognition scores were 100 percent, bilaterally.  
The veteran's hearing sensitivity was found to be within 
normal limits for both ears.  

As noted above, impaired hearing will be considered a 
disability for VA purposes when the thresholds for any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 
decibels or more; when the thresholds for at least three of 
these frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

In this case, on no occasion has audiological testing 
revealed thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz of 40 decibels or more, or 
thresholds of 26 decibels for at least three of these 
frequencies.  Additionally, at no time have the veteran's 
speech recognition scores using the Maryland CNC Test been 
less than 94 percent.  Thus, the Board finds that his hearing 
loss does not meet the criteria to qualify as a disability 
for VA purposes.  38 C.F.R. § 3.385.  Accordingly, service 
connection for bilateral hearing lost is not warranted.

The Board emphasizes that Congress specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  38 
U.S.C.A. § 1110.  Hence, in the absence of competent evidence 
that the veteran currently has bilateral hearing loss to an 
extent recognized as a disability under the governing 
regulation, there can be no award of service connection.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The provisions of 38 
C.F.R. § 3.385 prohibit the award of service connection for 
hearing loss where audiometric test scores are within the 
established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 
(1993).

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the claim and that 
service connection for bilateral hearing loss must be denied.  
As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

A preliminary review of the record discloses that additional 
development is needed prior to further disposition of the 
claim.  In this regard, it appears that there are private 
treatment records pertaining to the veteran's claim that are 
outstanding.  In September 2006 testimony before the Board, 
the veteran reported that he had received chiropractic 
treatment for symptoms associated with his service-connected 
low back disability.  These records have not yet been 
associated with the veteran's claims file.  Because VA is on 
notice that there are additional records that may be 
applicable to the veteran's claim and because these records 
may be of use in deciding the claim, these records are 
relevant and should be obtained.  

Additionally, in September 2006 testimony before the Board, 
the veteran alleged that his service-connected low back 
disability was more severe than the current 10 percent rating 
reflects.  Specifically, the veteran contends that his 
disability is now manifested by increased pain and limitation 
of motion and by numbness that radiates into the foot of his 
right lower extremity.  

The veteran was last afforded a VA examination in January 
2004.  The VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  When available evidence is 
too old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  At the time of the last VA examination, the veteran 
reported radicular symptoms but was found to have no sensory 
deficits.  Although the veteran's last VA examination is not 
unduly remote, the veteran has indicated that his condition 
has worsened since the date of the latest examination.  
Because there may have been a significant change in the 
veteran's condition, a new examination is in order.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization from the veteran, the 
RO/AMC should obtain and associate with 
the claims file records from the 
veteran's private chiropractor dated 
from September 2004 to the present.  

2.  The veteran should be afforded an 
examination of his lumbar spine to 
ascertain the severity and manifestations 
of his service-connected disability.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
veteran's back disability in detail.  The 
examiner is further requested to comment 
on the presence or absence of flare-ups 
of pain, weakness, excessive fatigability 
with use, incoordination, painful motion 
and pain with use, and attempt to offer 
an opinion as to whether these factors 
produce any additional limitation of 
motion, and, if possible, in the 
additional degrees of limitation of 
motion.  The examiner should specifically 
address whether the veteran's low back 
disability is manifested by neurological 
impairment.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


